UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4208



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


COREY RICHARDSON, a/k/a Black,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.   David A. Faber, Chief
District Judge. (2:05-cr-00008-WCB)


Submitted:   September 11, 2006           Decided:   October 13, 2006


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Byron Craig Manford, Martinsburg, West Virginia, for Appellant.
Thomas Edward Johnston, United States Attorney, Wheeling, West
Virginia; Thomas Oliver Mucklow, Assistant United States Attorney,
Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Corey Richardson pled guilty to distribution of cocaine

base, in violation of 21 U.S.C. § 841(a)(1) (2000), and was

sentenced to 168 months in prison.           He now appeals.     The United

States moves to dismiss the appeal, based on Richardson’s waiver of

his appellate rights. Richardson opposes the motion. We find that

the   appeal   waiver   is   valid    and    enforceable   and   the   issues

Richardson seeks to raise on appeal lie within the scope of the

waiver.   We therefore grant the United States’ motion and dismiss

the appeal.

           Richardson signed a written plea agreement containing the

following provision:

      Defendant is aware that Title 18, United States Code,
      Section 3742 affords a defendant the right to appeal the
      sentence imposed.      Acknowledging all this, and in
      exchange for the concessions heretofore made by the
      United States in this plea agreement, Defendant knowingly
      and voluntarily waives the right to appeal any sentence
      which is within the maximum provided in the statute of
      conviction or . . . the manner in which that sentence was
      determined on any ground whatever, including those
      grounds set forth in Title 18, United States Code,
      Section 3742.

The plea agreement set forth the maximum sentence that Richardson

faced and made clear that the sentencing guidelines applied.

Richardson stipulated in the agreement that the relevant conduct

was at least 150 grams, but not more than 500 grams, of cocaine

base.




                                     - 2 -
           At     Richardson’s           arraignment,        the     district       court

ascertained that Richardson had given up his right to appeal.                         The

court   identified       the    other     rights    that   Richardson        waived   by

pleading guilty.     The court determined that Richardson understood

the charge against him and the applicable penalty.                           Richardson

represented to the court that he was satisfied with his attorney’s

services   and    that     he    had     voluntarily    entered       into    the   plea

agreement.     He stated that he was guilty of the offenses charged.

The court accepted the plea.

           Richardson’s           probation        officer     then      prepared      a

presentence report.        The base offense level was 34.               Three levels

were subtracted for acceptance of responsibility.                            The total

offense level therefore was 31.                   Richardson’s criminal history

category was IV, and his resulting advisory guideline range was

151-188 months in prison.           Richardson objected to the calculation

of his criminal history category and argued that a sentence of 135

months in prison would satisfy the considerations set forth at 18

U.S.C.A. § 3553(a)(West 2000 & Supp. 2006).

           The district court imposed a sentence of 168 months.

Richardson      appeals,        contending    that     the     presentence      report

overstated his criminal history and that the sentence is excessive.

The   United    States    moves     to    dismiss    the     appeal,    arguing     that

Richardson validly waived his right to appeal.                     Richardson opposes

the motion.


                                          - 3 -
           This case is governed by our decision in United States v.

Blick, 408 F.3d 162 (4th Cir. 2005).             The issue in Blick was

whether a waiver-of-appellate-rights provision in a plea agreement

was enforceable after the Supreme Court’s decision in United

States v. Booker, 543 U.S. 220 (2005).             We employed a two-part

analysis to decide the issue.        First, we considered whether the

waiver was knowing and voluntary.        Blick, 408 F.3d at 169.         After

deciding that it was, we considered whether the issues raised on

appeal were within the scope of that motion.         Because they were, we

dismissed the appeal.    Blick, 408 F.3d at 169-73.

           This court reviews de novo the validity of a waiver.

United States v. Marin, 961 F.2d 493, 496 (4th Cir. 1992).          Whether

a waiver of the right to appeal is knowing and intelligent depends

upon the facts and circumstances surrounding its making, including

the   defendant’s   background,    experience,     and   conduct.    United

States v. Davis, 954 F.2d 182, 186 (4th Cir. 1992).             A waiver is

ineffective if the district court fails to question the defendant

about it, United States v. Wessells, 936 F.2d 165, 167-68 (4th Cir.

1991), unless other evidence in the record shows that the waiver

was informed and voluntary.       Davis, 954 F.2d at 186.

           Here,    Richardson’s    waiver   was    clearly    knowing    and

voluntary.    He was born in 1979 and had rather extensive past

experience with the criminal justice system.               The waiver-of-

appellate-rights     provision     was     specifically       addressed    at


                                   - 4 -
arraignment.     The details of the waiver were clearly set forth in

the written plea agreement. Finally, Richardson represented to the

court    that   his   plea   was   freely,   knowingly,   and   voluntarily

entered.*

            While Richardson’s plea agreement prohibits an appeal of

his sentence, it is his sentence that he seeks to attack on appeal.

The appellate issues lie within the scope of the waiver and, under

Blick, they are not reviewable on appeal.

            We therefore grant the Government’s motion and dismiss

the appeal.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                  DISMISSED




     *
      We are not persuaded by Richardson’s argument that his plea
was involuntary because he was coerced into stipulating relevant
conduct.   He presents no corroboration of this claim, which he
raised for the first time at sentencing. Further, this claim is at
odds with his solemn, sworn statements at arraignment that his plea
was voluntary.

                                    - 5 -